Case 8:21-cv-01642-TPB-CPT Document 23 Filed 07/27/21 Page 1 of 3 PageID 1302




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


DANIEL D. DRAGASH,

       Plaintiff,

v.                                                        Case No. 8:21-cv-1642-TPB-CPT

JP MORGAN BANK, NA, et al.,

      Defendants.
_____________________________/



                                          ORDER

       This cause is before the Court sua sponte. The undersigned received the attached

documents from pro se Plaintiff Daniel Dragash by e-mail during the weeks of July 19,

2021, and July 26, 2021.1 As detailed more fully below, Dragash’s submission of these

materials to the undersigned was improper and will not be countenanced by the Court

moving forward.

       Any request for relief from the Court must be in the form of a motion. Fed. R.

Civ. P. 7(b). Further, any such motion must satisfy the requirements of all applicable

rules, including the Federal Rules of Civil Procedure and the Local Rules for the

Middle District of Florida.        By way of example and without attempting to be


1
 The e-mails received from Dragash have been redacted to remove the name of the staff member from
the undersigned’s chambers who combined the e-mails into one document for purposes of filing.
Case 8:21-cv-01642-TPB-CPT Document 23 Filed 07/27/21 Page 2 of 3 PageID 1303




exhaustive, a motion must be accompanied by a legal memorandum with citation(s)

to relevant authority, as well as a description of the relief requested. See M.D. Fla. R.

3.01(a). In addition, a pleading filed with the Court must include a caption (like the

one contained in this Order); a brief title that describes the nature of the document; the

filing party’s name, address, telephone number, and signature; and a certificate of

service. Fed. R. Civ. P. 5, 7, 10, 11.

         Moreover, litigants are prohibited from attempting to communicate with either

the Court or a judge by a letter or e-mail. M.D. Fla. R. 3.01(j). The Court will not

address or respond to any such correspondence. Id.

         Dragash has not abided by these mandates here, and his failure to do so cannot

be excused simply because he is proceeding pro se. McNeil v. United States, 508 U.S.

106, 113 (1993) (“[W]e have never suggested that procedural rules in ordinary civil

litigation should be interpreted so as to excuse mistakes by those who proceed without

counsel.”).    Dragash is cautioned that any future noncompliance with the rules

governing proceedings before this Court (including those referenced above) may lead

to the imposition of sanctions against him, including dismissal of his case.

         Based on the foregoing, it is hereby ordered:

         1.    The Clerk of Court shall file this Order and the attached documents on

the public docket. The attached documents will not be considered or addressed by the

Court.

         2.    Dragash shall familiarize himself with both the Federal Rules of Civil

Procedure and the Local Rules and shall adhere to same. Any further document(s)
                                             2
Case 8:21-cv-01642-TPB-CPT Document 23 Filed 07/27/21 Page 3 of 3 PageID 1304




Dragash mails or e-mails directly to a judge assigned to this action will likewise not be

considered or addressed by the Court and may also result in the imposition of sanctions

against Dragash.

      DONE and ORDERED in Tampa, Florida, this 27th day of July 2021.




Copies to:
Counsel of record
Pro se Plaintiff




                                           3
